Exhibit 10.3

 

Second AMENDMENT TO SHARE AND REAL PROPERTY PURCHASE AGREEMENT

THIS AMENDING AGREEMENT is dated effective as of the 19th day of September,
2016 

AMONG:

CENTURY CASINO ST. ALBERT INC.

 (the “Buyer”)

﻿

-and-

CASINO ST. ALBERT INC. 

 (“CSA”)

﻿

-and-

ACTION ATM INC. 

(“ATM”)

﻿

-and-

MVP SPORTS BAR LTD. 

(“MVP”)

﻿

-and-

GAME PLAN DEVELOPMENTS LTD. 

(“GPD”)

﻿

-and-

851896 ALBERTA LTD. 

(“851”)

﻿

-and-

BRUCE McPHERSON 

(“Bruce”)

﻿

WHEREAS:

(a)Century Casinos Europe GmbH, a corporation registered in Alberta under its
assumed name Century Casinos Europe LLC (“Century Europe”), CSA, ATM, MVP, GPD,
851 and Bruce entered into a Share and Real Property Purchase Agreement dated as
of June 29, 2016 (the “Purchase Agreement”), which Purchase Agreement was
assigned by Century Europe to Buyer pursuant to the assignment dated July 22,
2016 and which Purchase Agreement was amended pursuant to the Amending Agreement
dated August 24, 2016;



--------------------------------------------------------------------------------

 

 

(b)In accordance with Section 10.9 of the Purchase Agreement, the Buyer, CSA,
ATM, MVP, GPD, 851 and Bruce wish to amend the Purchase Agreement as provided
for in this Amending Agreement;

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
such other good and valuable consideration given by each party to the others,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

1.The word and phrases that are capitalized herein and defined in the Purchase
Agreement shall have the same meaning in this Amending Agreement as in the
Purchase Agreement, except as otherwise specifically provided herein.  Without
limiting the foregoing exception, in this Amending Agreement the expression
“Buyer” means Century Casino St. Albert Inc. and the expression “Century Europe”
means Century Casinos Europe GmbH, a corporation registered in Alberta under its
assumed name Century Casinos Europe LLC.

2.In the Table of Contents, “June _____, 2016” is deleted and replaced with
“June 29, 2016”.

3.In the first sentence of the first paragraph of the Purchase Agreement, “June
_____, 2016” is deleted and replaced with “June 29, 2016”.

4.In the first paragraph of the introduction, the following is inserted
immediately after “the ATM Shares”): “(the MVP Shares, CSA Shares and ATM Shares
are referred to collectively as, the “Shares” and individually as, a “Share”)”.

5.In Section 2.2(a), “Thousand” is inserted immediately after “Nine” and
“Closing Working Capital” is deleted and replaced with “Working Capital””.

6.In Section 2.2(b), “Real Estate Purchase Price” is deleted and replaced with
“Real Property Purchase Price”.

7.In Section 2.3(a) the following is inserted after the last sentence: “The
financial statement for CSA used in the calculation of the Working Capital shall
show as accrued liabilities (i) progressive slots liability in the appropriate
amount to be determined at Closing and (ii) players club points liability in the
appropriate amount to be determined at Closing.”.

8.In Section 2.3(b), “90-day period” in the first line is deleted and replaced
with “100-day period”.

9.In Section 2.3(d), “final” is inserted immediately after “after” in the first
line.

10.In Section 2.5, “the date which is 30 days after the last of the Conditions
Precedent is removed” is deleted and replaced with “October 1, 2016” and “12:00”
is deleted and replaced with “8:00 am.”

11.Section 2.7(c) is deleted in its entirety and replaced with the following:

The Escrow Agreement shall provide that the Indemnity Escrow Amount shall be
released to GPD and 851 in accordance with this Agreement and the Escrow
Agreement. The Buyer shall be entitled to offset against and collect from the
Escrow Funds any amounts due and owing to the Buyer or the Companies, but
unpaid, by GPD or 851 pursuant to Section 2.3(d), this Section 2.7,  Section
7.6,  Article



--------------------------------------------------------------------------------

 

 

VIII or Article IX;  provided, that such offset shall not relieve Bruce, GPD or
851 from any obligation due under any of the foregoing Sections or Articles. The
Indemnity Escrow Amount shall be released as set out below; provided, that if
there are any indemnification claims made hereunder for Losses of the Buyer
Indemnified Parties that have not been fully satisfied or settled on a release
date  (the total of such not fully satisfied claims shall be referred to as the
“Aggregate Claims Amount”) then the Aggregate Claims Amount shall be retained as
Escrow Funds and not be released until such claims are finally resolved and
satisfied or are otherwise released pursuant to a joint written direction of the
Buyer, GPD and 851. All fees and charges of the Escrow Agent and otherwise
incurred under the Escrow Agreement shall be borne one half by the Buyer and one
half by GPD and 851.  The Buyer, GPD and 851 hereby agree to provide joint
written instructions to the Escrow Agent, on a timely basis, so that
distributions from the Escrow Funds can be made by the Escrow Agent to the Buyer
Indemnified Party in accordance with this Section  2.7.  The Buyer, GPD and 851
shall, except as regards issues in genuine dispute, provide joint written
instructions to the Escrow Agent on a timely basis so that distributions can be
made by the Escrow Agent within the time periods required by this Section
2.7(c).

Release of Indemnity Escrow Amount:

(i)On October 2, 2016, the amount released to GPD and 851 shall equal the
Indemnity Escrow Amount minus [Two Million Four Hundred Ten Thousand
($2,410,000.00) Dollars plus the Aggregate Claims Amount];

(ii)On December 30, 2017, the amount released to GPD and 851 shall equal the
remaining balance of the Indemnity Escrow Amount minus [One Million Three
Hundred Seventy Thousand ($1,370,000.00) Dollars plus the Aggregate Claims
Amount];

(iii)On December 30, 2018, the amount released to GPD and 851 shall equal the
remaining balance of the Indemnity Escrow Amount minus [Six Hundred Eighty Five
Thousand ($685,000.00) Dollars plus the Aggregate Claims Amount]; and

(iv)On December 30, 2019, the amount released to GPD and 851 shall equal the
remaining balance of the Indemnity Escrow Amount minus the Aggregate Claims
Amount.

12.In Section 4.4, “ALGC” is deleted and replaced with “AGLC”.

13.In Section 4.5(a), “B9uyer” is deleted and replaced with “Buyer” and “70
days” is deleted and replaced with “80 days”.

14.In Section 4.46, the number “4.46” is deleted and replaced with “4.46(a)” and
the following is inserted as Section 4.46(b):

GPD shall ensure that the Renovations are completed in a good and workmanlike
manner and shall maintain the holdbacks required under the Builders’ Lien Act
(Alberta). The completion of the Renovations shall be at GPD’s expense.

15.In Section 6.1(e), “December 31, 2016” is deleted and replaced with “On or
before September 21, 2016”.

16.Intentionally Deleted.

17.In Section 6.2(b)(xvi), “the GPD’s Lawyer” is deleted and replaced with
“GPD’s lawyer”.



--------------------------------------------------------------------------------

 

 

18.Section 6.2(b)(xx) is deleted in its entirety and replaced with “The Licence
Agreement, in a form satisfactory to the Buyer acting reasonably, signed by AGLC
and the licensee and an assignment of the Licence Agreement to the Buyer
executed by the licensee and consented to by AGLC or an undertaking from GPD and
GPD’s lawyer to use best efforts to obtain the same.”.

19.The following is inserted at Section 6.2(b):  

(xxii)Termination of Lease dated November 16, 2012 between Game Plan
Developments Ltd. (as landlord) and MVP (as tenant) for a portion of the lands
legally described as Plan 9825003, Block 6, Lot 3;

(xxiii)Confirmation of expiration or termination of lease December 1, 1997
between Game Plan Developments Ltd. (as landlord) and MVP (as tenant) for a
portion of the lands legally described as Plan 9321109, Block 6, Lot 12;

(xxiv)Confirmation of expiration or termination of the Lease dated December 1,
1997 between Game Plan Developments Ltd. (as landlord) and Casino St. Albert
Inc. (as tenant) for a portion of the lands legally described as Plan 9321109,
Block 6, Lot 12;

(xxv)Fully executed copies of the minutes for the director’s and shareholder’s
2015 annual meetings for ATM, MVP and CSA; and

(xxvi)Fully executed copies of the minutes for the director’s and shareholder’s
2016 annual meetings for ATM.

20.In Section 7.6, “the GPD of 851” is deleted and replaced with “GPD or 851”
and “Final Purchase Price” is deleted and replaced with “Final Share Purchase
Price””.

21.In Section 8.1(b), “Section 6.1” is deleted and replaced with “Section
6.2(a)” and “Closing Working Capital” is deleted and replaced with “Closing
Working Capital Statement””.

22.In Section 8.2(c), “Final Purchase Price” is deleted and replaced with
“Purchase Price”.

23.In Section 9.1(a),  the reference to “Taxable periods” is amended to “taxable
periods”, references to “Taxable period”  are amended to “taxable period” and
“Final Purchase Price” is deleted and replaced with “Final Share Purchase
Price””.

24.In Section 10.6, “bruce@apexcasino.com” is deleted and replaced with
“bruce@apexcasino.ca” and “(780) 429-9329” is deleted and replaced with
“(780) 428-9329”.

25.In Section 4.35, “the GPD’s Lawyer’s” is deleted and replaced with “GPD’s
lawyer”.

26.In Section 4.40, “Properties” is deleted and replaced with “Real Property”.

27.Exhibit A to the Purchase Agreement is amended as follows:

(a)The following definition is inserted: “Aggregate Claims Amount” is defined in
Section 2.7(c);



--------------------------------------------------------------------------------

 

 

(b)The definitions of “Closing Working Capital”, “Material Customers” and
“Material Suppliers” are deleted in their entirety;

(c)The definition of “Final Purchase Price”, “Final Purchase Price” is deleted
and replaced with “Final Share Purchase Price”;

(d)The definition of “Indemnity Escrow Amount” is deleted in its entirety and
replaced with “ “Indemnity Escrow Amount” means Three Million Eighty Five
Thousand ($3,085,000.00) Dollars.”;

(e)The following definition is inserted: “ “Licence Agreement” means the licence
agreement referred to in the Offer to Sell Agreement dated March 5, 2014 made
between AGLC and West 16 Land Developments Ltd.”;

(f)In  the definition of “Purchase Price”, “Proeprty” is deleted and replaced
with “Property”;

(g)The definition of “Release Date” is deleted in its entirety;

(h)The following definition is inserted: “ “Renovations” means those renovations
to the building on the Real Property which were commenced prior to the Closing
Date, including replacement of the rooftop  hvac unit  which is used to
service  the restaurant and bar area and is installed on the  roof above
the  foyer and including those identified on the June 27, 2016 Building
Condition Assessment Report prepared by Williams Engineering Ltd., as follows:

(i)repaint roof area support and railing with surface corrosion;

(ii)repaint west section area roof cladding and railings;

(iii)repair of apron and sidewalk slab cracks and defects;

(iv)install domestic water bypass and back flow preventer;

(v)fix transformer pad;

(vi)remove parking pedestals;

(vii)replace T12 fixtures with T8s;

(viii)metal Roof – replacement allowance – north elevation;

(ix)stucco and parging cladding – repair allowance; and

(x)brick veneer – repointing allowance;

and, for greater certainty, the renovations shall not in any way include the
items listed on the June 27, 2016 Building Condition Assessment Report prepared
by Williams Engineering Ltd., identified as follows:



--------------------------------------------------------------------------------

 

 

(i)remove domestic hot water tank and replace with instantaneous water heater;

(ii)remove and replace MAU-4;

(iii)remove and replace 8 furnaces;

(iv)replace exterior HID wall packs;

(v)upgrade fire alarm systems to addressable code system and fix code
deficiencies;

(vi)BUR roof replacement with similar (2 roof areas);

(vii)asphalt repairs to select locations, crack repair, potholes, and fill
depressions;

(viii)yearly (year 2) maintenance allowance for same;

(ix)year 3 and beyond for same; and

(x)paint handicap signs.”

(i)In the definition of “Resolution Accountants”, “Section 2.3(d)” is deleted
and replaced with “Section 2.3(c)”;

(j)The references to “Plan 81250052” in the definitions of “Restrictive Covenant
Agreement” and “Right of First Refusal Agreement” are deleted and replaced with
“Plan 8120054”; and

(k)In the definition of “Target Working Capital”, “Working Capital” is deleted
and replaced with “working capital”.

28.In Exhibit B-1, Section 1, “as such term” is deleted and replaced with “as
such terms”.

29.In Exhibit B-2, the note to draft is deleted.

30.In Exhibit B-2, Section 1, the note to draft is deleted and the following is
inserted after “from the” is deleted and replaced with “from October 1, 2016”.

31.In Exhibit B-2, Section 1(d), the period is deleted and the following is
inserted immediately after “supplies”, “, excepting advertisements found in
print media provided that the print media is not produced by or for the owner or
tenant of the Servient Lands or any portion thereof.”.

32.In Exhibit B-2, Section 2, the last paragraph is deleted in its entirety and
replaced with:

The restrictions in s. 2 hereof shall cease to apply to any of the parcels of
lands which comprise the Servient Lands (a “Parcel”) if (i) the owner of that
Parcel enters into an access easement agreement with the owner of the Dominant
Lands which provides a direct right of access for pedestrians to and from the
Parcel to the Dominant Lands at a location and on terms which are mutually
agreeable to the owner of the Dominant Lands and the owner of the Servient
Lands, each acting reasonably, and which terms shall include that the owner of
that Parcel shall construct and maintain a pedestrian access from 



--------------------------------------------------------------------------------

 

 

such hotel development on the Parcel to the buildings on Dominant Lands,
mutually satisfactory to the owner of the Dominant Lands and the owner of the
Servient Lands (the “Access Easement Agreement”), each acting reasonably, and
(ii) the Access Easement Agreement signed by the owner of the Dominant Lands and
the owner of  the Parcel (or a caveat in respect hereof) is registered against
title to the Parcel.



﻿

33.In Exhibit B-2, the following is inserted at the end of Section 7: “The
restrictive covenant registered against title to the Servient Lands shall be
subject only to the prior permitted registrations noted on Schedule “B”.”

34.In Exhibit B-2, Schedule “B”, the following is inserted at the end of the
legal description of the firstly described lands: “Prior Permitted
Registrations: 782 068 705, 802 246 055, 802 246 056 and 812 011 593” and the
following is inserted at the end of the legal description of the secondly
described lands: “Prior Permitted Registrations: 782 068 705, 802 246 055, 802
246 056, 032 025 370 and Utility Right of Way in favour of Fortis Alberta Inc.”.

35.In Exhibit B-3, the following is inserted at the end of Section 2.02: “The
said caveat shall not be subject to any prior registrations, excepting the
permitted encumbrances noted on Schedule “B”.”

36.In Exhibit B-3, Schedule “B”, the following is inserted as item 11: “Utility
Right of Way in favour of Fortis Alberta Inc.”.

37.In Exhibit B-3, Section 4, “nruce@apexcasino.com” is deleted and replaced
with “bruce@apexcasino.ca” and “(780) 429-9329” is deleted and replaced with
“(780) 428-9329”.

38.In Exhibit D, the following are inserted as the Buyer’s lender and the
lender’s solicitor: “Bank of Montreal and Dentons Canada LLP, 15th Floor,
Bankers Court, 850 - 2nd Street SW Calgary, AB T2P 0R8 Canada” and “May ____,
2016” is deleted and replaced with “June 29, 2016”.

39.All other terms and conditions contained within the Purchase Agreement are to
remain the same and in full force and effect and time shall continue to be of
the essence.

40.This Amending Agreement may be signed or executed in several counterparts in
accordance with Section 10.5 of the Purchase Agreement.

﻿

[SIGNATURE PAGE FOLLOWS]

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amending Agreement has been executed by the parties,
effective the date first above noted.

﻿

CENTURY CASINO ST. ALBERT INC.

By: /s/ Margaret Stapleton

Name: Margaret Stapleton

Title: Director

﻿

CENTURY CASINO EUROPE GMBH

By: /s/ Andreas Terler

Name: Andreas Terler

Title: Managing Director

﻿

CASINO ST. ALBERT INC.

By: /s/ Bruce McPherson

Name: Bruce McPherson

Title: President

﻿

ACTION ATM INC.

By: /s/ Bruce McPherson

Name: Bruce McPherson

Title: President

﻿

MVP SPORTS BAR LTD.

By: /s/ Bruce McPherson

Name: Bruce McPherson

Title: President

﻿

GAME PLAN DEVELOPMENTS LTD.

By: /s/ Bruce McPherson

Name: Bruce McPherson

Title: President

﻿

851896 ALBERTA LTD.

By: /s/ Bruce McPherson

Name: Bruce McPherson

Title: President

﻿

SIGNED SEALED & DELIVERED

In the presence of:

﻿

/s/ Bruce McPherson

Bruce McPherson

﻿

/s/ Donald N. Cherniawsky

Donald N. Cherniawsky

Witness



--------------------------------------------------------------------------------